 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   TRACY SUNDLUN,                                     Case No.: 19-CV-0271 W (LL)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 22]
14   COMPETITOR GROUP, INC.,
15
                                     Defendant.
16
17         Pending before the Court is a joint motion to dismiss this case with prejudice.
18   Good cause appearing, the Court GRANTS the joint motion [Doc. 22] and ORDERS the
19   case DISMISSED WITH PREJUDICE. Each party shall bear its own attorney’s fees
20   and costs.
21         IT IS SO ORDERED.

22   Dated: February 20, 2020

23
24
25
26
27
28

                                                    1
                                                                                19-CV-0271 W (LL)
